Citation Nr: 1010738	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  09-28 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse 
for the purpose of establishing entitlement to VA death 
benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran had active military service from October 1970 to 
November 1973.  The Veteran died in March 1992; the current 
appellant asserts she is the Veteran's surviving spouse for 
compensation purposes.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 administrative 
decision in which the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina denied 
entitlement to VA death benefits based on a finding that the 
appellant was not the Veteran's surviving spouse.

In February 2010 the appellant and a friend testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of the proceeding is associated with the 
claims file.  


FINDINGS OF FACT

1.  The Veteran and the appellant were married in December 
1969 and divorced in May 1985.

2.  The appellant and the Veteran had not reconciled and 
resumed cohabitation prior to the Veteran's death in March 
1992.  





CONCLUSION OF LAW

The appellant is not the Veteran's surviving spouse for VA 
death benefit purposes. 38 U.S.C.A. § 101 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.1(j), 3.50 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to death benefits as the 
surviving spouse of the Veteran.  The Board will initially 
discuss certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.

As explained below, the pertinent facts in this case are not 
in dispute and the law is dispositive.  Consequently, there 
is no additional evidence that could be obtained to 
substantiate the claim, and no further action is required to 
comply with the VCAA or the implementing regulation.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 
5-2004 (June 23, 2004).

Legal Criteria

Death pension, dependency and indemnity compensation (DIC), 
and accrued benefits are payable to a "surviving spouse" 
who meets the legal criteria for entitlement to such 
benefits.  38 U.S.C.A. §§ 1521, 1541, 5121 (West 2002 and 
Supp. 2009).

The term "surviving spouse" includes (1) a person of the 
opposite sex whose marriage to the veteran meets the 
requirements noted in 38 C.F.R. § 3.1(j); (2) who was the 
spouse of a veteran at the time of the veteran's death; (3) 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without fault of the spouse); and 
(4) who has not remarried or lived with another person of the 
opposite sex and held herself out openly to the public to be 
the spouse of such other person since the veteran's death.  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

Under 38 C.F.R. § 3.1(j), "marriage" is defined for VA 
purposes as a marriage valid under the law of the place where 
the parties resided at the time of the marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.

Analysis

The record contains a marriage certificate documenting the 
Veteran and the appellant were married in Columbia, South 
Carolina in December 1969.  The Veteran died on March [redacted], 
1992; the death certificate shows that at the time of his 
death he was married to a woman other than the appellant.

The appellant asserted in her claim for VA death benefits 
that she and the Veteran had been separated off-and-on but 
had never been divorced.  The administrative action on appeal 
denied the claim based on a finding that even though a formal 
divorce was not shown the appellant and the Veteran were not 
cohabiting at the time of his death.  However, during the 
course of the appeal the appellant's previous representative 
notified the Board in February 2010 that the appellant and 
the Veteran were granted a Decree of Divorce in Richland 
County, South Carolina in May 1985; the divorce decree had 
not been previously discovered because the divorce decree 
spelled the name of the parties as "[redacted]".

The record accordingly reflects that the appellant and the 
Veteran were divorced on the appellant's initiative in May 
1985 and so were not legally married at the time of his 
death.  Thus, it is uncontroverted that the appellant does 
not meet the basic requirements for recognition as the 
Veteran's surviving spouse for the purpose of establishing 
entitlement to VA death benefits.

In pursuing her claim the appellant has raised a number of 
arguments in her correspondence to VA and in her testimony 
before the Board.  In relevant part, she asserts that she had 
to separate from the Veteran because of his willful 
misconduct but that neither she nor the Veteran intended to 
be finally divorced.  She also asserted that both she and the 
Veteran remarried after their separation, but that neither of 
those subsequent marriages was legal because both were 
bigamous.  After the Veteran died the appellant discovered 
that another woman had been recorded as the Veteran's 
surviving spouse, resulting in denial of death benefits by 
both VA and Social Security Administration (SSA), but she has 
been unable to rectify the situation due to financial 
constraints and her own ill health.  

The Board does not doubt the appellant filed her claim in the 
good-faith belief that she had never been finally divorced 
from the Veteran.  However, given that the parties divorced, 
and that one or both parties subsequently remarried, the 
appellant can clearly not be recognized as the Veteran's 
surviving spouse.

To some extent, the appellant appears to be raising an 
argument couched in equity. However, the Board has no option 
but to decide this case in accordance with the applicable 
law.  Thus, the appellant's claim must be denied.  The Board 
may not grant a benefit that the appellant is not eligible to 
receive under the law.  See Davenport v. Principi, 16 Vet. 
App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  In 
other words, unless a claimant meets all of the requirements 
of a particular law, he or she is not entitled to the 
benefit; and the benefit cannot be awarded, regardless of the 
circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Thus, the Board, while sympathetic to the appellant's 
arguments, has no legal basis to grant this appeal.


ORDER

Entitlement to recognition as the Veteran's surviving spouse 
for the purpose of establishing entitlement to VA death 
benefits is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


